DETAILED ACTION
Application 16/337620, “ELECTRODE AND SECONDARY BATTERY”, is the national stage entry of a PCT application filed on 9/27/17 and claims priority from a foreign application filed on 9/29/16. 
This Office Action on the merits is in response to communication filed on 4/28/22.  

Allowable Subject Matter
Claims 1, 3-4 and 6-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1 and 9, the closest prior art includes Ikeda (US 2011/0281161) and Choi (US 2012/0141877) which are relevant to the claimed invention as described in the 1/28/22 Final Rejection, and further includes Ogawa (2008/0318130) which provides teachings of lithium nickel composite oxides relevant to the 4/28/22 amendment (see Ogawa paragraph [0026]).
Applicant’s invention is drawn to an electrode comprising at least an insulating layer and an active material layer, wherein the boundary portion between the insulating layer and the active material layer is characterized by an Ls/L parameter of 1.25 or more and an RSm parameter being between 24 and 40 microns.  Applicant describes these features as being associated with an improved interfacial adhesion characterized by an anchoring effect locking the active material and insulating layers together.  
The claims have previously been rejected over Ikeda because Ikeda teaches an electrode comprising at least an insulating layer and an active material layer which are joined by a structure which provides an “anchoring effect” to create enhanced adhesion between the layers (Ikeda paragraphs [0069-0072]).  Similarly, the claims have previously been rejected over Choi because Choi teaches an electrode comprising at least an insulating layer and an active material layer which are joined by a structure which provides an “integrally connected” boundary between the negative electrode and the insulating layer (Choi paragraphs [0029-0030]). These teachings were found by the Office to be comparable to the effect provided by the claimed invention; however, the closest prior art is silent to and does not report Ls/L and RSm values.  Therefore rejections under 102/103 were presented based on a finding of inherency in accordance with MPEP 2112 I-IV.
However, applicant has pointed to evidence in the instant specification tending to show that the presence of an anchoring effect is not necessarily indicative of the claimed Ls/L and RSm, such as at applicant’s published paragraph [0034] which indicates that the mere presence of an anchor structure at the interface may be insufficient to provide adhesive effect achieved by applicant, unless the anchoring structure is provide with sufficient periodicity.  Moreover, applicant’s argument has noted that the surface roughness Ra parameter, which is used for characterization by Ikeda (e.g. paragraph [0070]), is insufficient to indicate the presence of the claimed Ls/L and RSm parameters (see applicant’s published paragraph [0033] and Table 3).  Accordingly, even though the prior art teaches an anchoring effect and integral connected effect which is similar or the same as the effect desired by applicant, the evidence of record is found to be insufficient to demonstrate that the claimed values for the Ls/L and RSm parameters are necessarily present in the product of the prior art, or would necessarily be achieved by the method of the prior art as required by MPEP 2112 IV.  Accordingly, the rejections cannot be sustained and the previously presented rejections have been WITHDRAWN.
The totality of the claimed invention includes not only the claimed Ls/L and RSm values, but also these values present in an electrode having all of the other features such as claimed materials and structure.  Upon an updated search, no new and closer prior art has been discovered which cures this deficiency of the previously presented combined embodiment, or which independently fairly teaches or suggests the above described features of claims 1 and 9, in combination with the balance of the features of the claims irrespective of the previously cited art. 
Accordingly, claim 1, 9 and all dependent claims are found to be allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH R SMITH whose telephone number is (571)270-7005.  The examiner can normally be reached on Mon-Fri: 9 AM-5 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEREMIAH R SMITH/Primary Examiner, Art Unit 1723